                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON




DR. RUPA BALA,                                              No. 3:18-cv-00850-YY

                      Plaintiff,                            ORDER


       v.



OREGON HEALTH AND SCIENCE
UNIVERSITY, an Oregon public
corporation;
DR. CHARLES HENRIKSON, an
individual;
DR. JOAQUIN CIGARROA, an individual,

                      Defendants.



HERNÁNDEZ, District Judge,

       On March 31, 2021, Magistrate Judge You issued a non-dispositive order (1) requiring

Defendant to disclose to Plaintiff the documents they provided to the court for an in camera

review; (2) denying Plaintiff’s Motion to Compel [84]; (3) denying Plaintiff’s Motion to Strike

1 - ORDER
[96]; (4) granting Defendants’ Motion for Leave to File Overlength Brief [97]; (5) finding the

Parties’ informal March 30, 2021 motion regarding discovery issues fully resolved as set forth in

her order; and (6) finding Plaintiff’s Motion to Extend Discovery [39] fully resolved for the

reasons set forth in her order, as well as in other rulings by the court. [ECF No. 101]. On April

22, 2021, Plaintiff filed objections to the Order [ECF No. 105]. The matter is now before the

Court pursuant to Federal Rule of Civil Procedure 72(a).

       In accordance with Rule 72(a), “[w]hen a pretrial matter not dispositive of a party’s claim

or defense is referred to a magistrate judge to hear and decide, the magistrate judge must

promptly conduct the required proceedings and, when appropriate, issue a written order stating

the decision.” Fed. R. Civ. P. 72(a). The standard of review for an order with objections is

“clearly erroneous” or “contrary to law.” 28 U.S.C. ' 636(b)(1)(A) (applying the “clearly

erroneous or contrary to law” standard of review for non-dispositive motions). If a ruling on a

motion is not determinative of “a party’s claim or defense,” it is not dispositive and, therefore, is

not subject to de novo review as are proposed findings and recommendations for dispositive

motions under 28 U.S.C. ' 636(b)(1)(B).

       The Court has carefully considered Plaintiff’s objections and concludes they do not

provide a basis to modify the Magistrate Judge’s Order.

//

//

//

//

//

//

2 - ORDER
                                  CONCLUSION

     The Court AFFIRMS Magistrate Judge You’s Order [ECF No. 101].

     IT IS SO ORDERED.



     DATED: _____________________.
               June 18, 2021


                                       _________________________________________
                                             MARCO A. HERNÁNDEZ
                                            United States District Judge




3 - ORDER
